Citation Nr: 1718506	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  09-33 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a circulatory disorder of the lower extremities.

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability.  

4.  Entitlement to an initial evaluation in excess of 10 percent for osteoarthritis of the left knee prior to September 15, 2015 and a rating in excess of 30 percent for status post left knee replacement on and after October 1, 2016. 

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to May 1981.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by a Department of Veterans Affairs (VA) Special Processing Unit in Cleveland, Ohio.  The Regional Office (RO) in Montgomery, Alabama, certified the appeal to the Board.  

In August 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In February 2014 and March 2015, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development.  

In a June 2016 rating decision, the RO granted service connection for an acquired psychiatric disorder, diagnosed as PTSD.  The Veteran did not appeal.  Accordingly, this matter is no longer on appeal before the Board.

The issues of service connection for a right knee disorder, including as secondary to a service-connected left knee disability, an increased rating for left knee disability, and for TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence shows there is no circulatory disorder of the lower extremities or right lower extremity radiculopathy.

2.  The evidence shows there is no hearing loss disability by VA standards.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for circulatory disability of the lower extremities are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2016).

2.  The criteria for entitlement to service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case, VA provided adequate notice in a letters sent to the Veteran in May 2006.

Also, a VLJ who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 38 C.F.R. § 3.103 (c)(2) (2013); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the Board hearing, the undersigned noted the issues on appeal and elicited testimony regarding the existence and etiology of the disabilities and testimony pertaining to evidence that may have been overlooked.  Moreover, neither the Veteran nor his representative has alleged any prejudice concerning the conduct of the hearing.  Furthermore, the Board remanded the claims on appeal to obtain relevant information.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R.  3.103 (c)(2) and that the Board may proceed to adjudicate the claims based on the current record.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The service treatment records and pertinent post-service medical records have been associated with the claims file.  Additionally, the Veteran has been provided adequate VA examinations in relation to both of the claims decided herein, as they provided etiological opinions with supporting explanations and a review of the relevant evidence.  Additional VA treatment records and VA examinations were added to the claims file after the issuances of the SSOC.  Remand is not required for the RO to review these documents, however, as they are not pertinent - they do not contain information relevant to the claims on appeal.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.


II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

In addition, service connection for certain chronic diseases, including sensorineural hearing loss, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The threshold question in any claim seeking service connection is whether the veteran, in fact, has the disability for which service connection is sought at any point during the appeal period.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In the absence of proof of a current disability, service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

A.  Circulatory Disorder

In the Veteran's initial February claim, he asserted that has a lower extremity condition related to his circulatory system.  At the Board hearing, he reiterated those symptoms and indicated they may be due to his lumbar spine disability.

A September 2006 VA primary care note reflects that the Veteran's health problems include peripheral vascular disease; no subsequent medical records indicative of treatment for such condition.  

A May 2014 VA examination report indicated a review of the relevant evidence.  The Veteran reported numbness and tingling to the lower extremities.  The Veteran denied claudication symptoms or a history of peripheral artery disease or deep vein thrombosis.  The examiner found there was no circulatory disorder.  

A May 2016 VA examination with July 2016 supplemental opinions were obtained.  The Veteran reported since the mid-70's he has experienced numbness and tingling to his bilateral lower legs.  The Veteran stated that he went to the doctor for this, was treated with therapy, and was told it was poor circulation.  The only diagnosis the examiner made was bilateral radiculopathy.  In a July 2016 addendum opinion, the examiner clarified the findings, nothing that there was only left radiculopathy.  On the basis of this examination, service connection for left lumbar radiculopathy was granted.

The Board finds that service connection for a circulatory disorder of the lower extremities is not warranted as there is no such current disability.  The examiners found there were no circulatory disorders or right radiculopathy upon testing and review of the claims file.  The VA and private treatment records also provide no diagnoses of such disorders.  Accordingly, in the absence of proof of such current disability, there is no basis for an award of service connection.   Brammer v. Derwinski, 3 Vet. App. 223 (1992).

B.  Bilateral Hearing Loss

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran most recently underwent a VA audiological evaluation in June 2016.  At the examination, puretone threshold testing did not show a hearing loss disability by VA standards in either ear.  Also, the examiner found that the use of the Maryland CNC test speech discrimination score was not appropriate because of language difficulties, cognitive problems and inconsistent test results.  At a May 2014 VA audiological evaluation, puretone threshold testing did not show a hearing loss disability by VA standards in either ear and speech recognition scores were deemed unreliable.  Additionally, at a May 2013 VA examination, puretone threshold testing did not show a hearing loss disability in either ear and Maryland CNC speech recognition scores were 96 percent in the right ear and 100 percent in the left ear.  Further, the other evidence of record during the appeal period does not indicate a hearing loss disability by VA standards.  Notably, the Veteran did show puretone thresholds indicative of hearing loss disability in the right ear at his April 1981separation.  However, subsequent to service, such thresholds have not been shown.  Consequently, the weight of the evidence is squarely against a finding that the Veteran has exhibited a hearing loss disability in either ear at any time during the appeal period.  In the absence of proof of current disability, there can be no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, the instant claim must be denied. 


ORDER

Service connection for a circulatory disorder of the lower extremities is denied.

Service connection for bilateral hearing loss is denied.  


REMAND

Regarding the claim for service connection for right knee disability, remand is required for an adequate etiological opinion.  In a secondary service connection claim, a medical opinion that a disorder is not the result of an already service-connected disability does not address the issue of aggravation.  El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013). Where an examiner finds that a service-connected disability did not cause a claimed disorder and that the claimed disorder was more likely related to other factors, it isn't clear that aggravation has been addressed.  El-Amin, 26 Vet. App. at 140.

The March 2015 remand instructed the AOJ to refer the claims file to the May 2014 VA examiner for an addendum opinion addressing the likelihood that the Veteran's service-connected left knee disability had aggravated his right knee disorder.  In a May 2016 VA opinion, a VA examiner opined that it was less likely than not that the right knee disorder was proximately due or the result of the Veteran's service connected condition.  Thus, the examiner did not specifically address aggravation.  Accordingly, a further remand is required to obtain a medical opinion that adequately addresses aggravation.  

Regarding the claim for increase for left knee disability, remand is requested for clarification.  The Veteran underwent a total knee replacement in September 2015.  He was then afforded a VA examination in May 2016.  At that examination, he was assessed as having chronic residuals of the knee replacement consisting of severe motion or weakness.  As a result of the Veteran having received the knee replacement, the AOJ assigned a total rating for status post replacement from September 15, 2015 to September 30 2016 and a 30 percent rating from October 1, 2016.  

The finding of the May 2016 VA examiner could potentially form the basis for assigning a higher, 60 percent rating for the status post knee replacement.  However, the Board notes that this examination was performed more than 4 months prior to the end of the Veteran's one year standard convalescent period following total knee replacement surgery.  See 38 C.F.R. § 4.71(a), Diagnostic Code 5055.  Consequently, the Board finds that a remand is necessary so that the Veteran may be afforded a VA examination to determine the severity of the right knee disability following the full period of convalescence.

In addition, regarding the assignment of a rating for the left knee disability prior to knee replacement, the March 2015 remand requested an opinion concerning whether the Veteran's left knee meniscal tear is proximately due to or a natural progression of his already service-connected left knee osteoarthritis.  In response, the May 2016 VA examiner opined that the meniscal tear was less likely than not proximately due to or the result of the Veteran's service-connected of the left knee osteoarthritis.  The examiner commented that according to the medical literature, most injuries to the meniscus are caused by trauma, usually compression and twisting of the knee; movements that can cause trauma to the knee included pivoting, cutting and decelerating; and because aging tends to break down the inner tissues of the meniscus, minor trauma (such as squatting) can injure the meniscus of an older person.   

The Board notes that generally available medical information tends to indicate that in older adults "degenerative changes of the knee can contribute to a torn meniscus with little or no trauma."  See http://www.mayoclinic.org/diseases-conditions/torn-meniscus/symptoms-causes/dxc-20262356.  Consequently, given that it appears that the Veteran tore his meniscus when he was older (i.e. sometime around the time frame of 2005 to 2009), at a time when he already had left knee degenerative changes; given that it is unclear whether the tear occurred following any significant trauma; and given that the May 2016 VA examiner's opinion did not appear to be specific to the circumstances surrounding the Veteran's meniscal tear, on remand a further medical opinion, concerning a potential relationship between the left knee arthritis and the left knee meniscal tear, which specifically considers the history of the Veteran's meniscal tear, should be obtained. 

Regarding TDIU, the claim is remanded as it is inextricably intertwined with the issues being remanded on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center, and obtain and associate with the claims file all outstanding records of treatment. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his or her representative.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his right knee disorder and the severity of the service-connected left knee disability.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner should also take a specific history from the Veteran in relation to the left meniscal tear he suffered sometime around 2005 to 2009, including whether he was aware of any traumatic injury to the area prior to the tear.

The examiner must then provide medical opinions in answer to the following questions: 

A) is it at least as likely as not that that the Veteran's left meniscal tear was proximately due to or a natural progression of his right knee arthritis?  

B) is it at least as likely as not that the Veteran's right knee disorder has been aggravated by his service-connected left knee disability, including arthritis and status post knee replacement?  

4.  After associating any additional records with the claims file, a social and industrial survey must be obtained to ascertain the Veteran's social interactions and work or work-like functioning for the entire period on appeal.  The evidence of record must be made available to and reviewed by the individual conducting the survey.  The report from this survey must include comments on the Veteran's day-to-day functioning and the degree of social and industrial impairment that the Veteran experiences as a result of his service-connected disability.  The surveyor should consider the Veteran's education and occupational experience, irrespective of age and any nonservice-connected disorders. 

The surveyor should address the functional effects of the service-connected disabilities, so that the Board may make a determination of unemployability.  The surveyor is not limited to the foregoing instructions, and may seek initial or additional development in any survey area that would shed more light on the Veteran's ability to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  The surveyors should also address whether the Veteran was unemployable at any time during the period on appeal as a result of his service-connected disabilities.  An explanation for all opinions expressed must be provided.  The Veteran is service-connected for the following:  a skin disorder (60% disabling); PTSD (50% disabling); a lumbar spine disorder (40% disabling); a headache disorder (30% disabling); left knee replacement (30% disabling); tinnitus (10%); left lower extremity radiculopathy (10% disabling); hypertension (0% disabling); and erectile dysfunction (0% disabling).  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


